In a child neglect proceeding pursuant to Family Court Act article *52410, the petitioner appeals from an order of the Family Court, Nassau County (Medowar, J.), dated February 9, 1995, which, after a hearing, found no evidence of neglect and dismissed the petition.
Ordered that the order is reversed, without costs or disbursements, the petition to adjudicate Raul B. to be a neglected child is granted, and the matter is remitted to the Family Court, Nassau County, for a dispositional hearing.
The evidence established that the respondent mother suffers from psychosis, paranoid schizophrenia, and personality disorder. Given the record of her mental illness, resistance to treatment, behavioral problems, and threats against the child and the maternal grandmother, the petitioner established by a preponderance of the evidence that the child was neglected within the meaning of Family- Court Act § 1012 (f) (see, Matter of Jesse DD., 223 AD2d 929; Matter of Madeline R., 214 AD2d 445; Matter of Michelle H., 208 AD2d 726). The Family Court failed to take into account that no showing of past or present harm to the child is necessary to support a finding of neglect (see, Matter of Millar, 40 AD2d 637, affd 35 NY2d 767; Matter of Jesse DD., supra; Matter of Madeline R., supra). Rosenblatt, J. P., Ritter, Copertino and Pizzuto, JJ., concur.